OPINION by
Mb. Justice Gbeen:
As we understand the facts of this case the Worth house must be taken down, in order to open Filbert street. It is testified that the plaintiff’s house will have no gable end when the Worth house is taken down. If such is the case, the plaintiff’s house will certainly be injured by the removal of the Worth house; .and as this removal is a necessary part of the opening of Filbert .street, we cannot avoid the conclusion that the opening of the street is, or will be, the direct cause of the injury to the plaintiff’s house. This being so, the case comes within the operation of § 8, art 16, Const. 1814, and should have been submitted to the jury, with proper instructions.
Judgment reversed and new venire awarded.